In a proceeding to discipline respondent, an attorney, for professional misconduct, petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues had been referred for hearing. The Justice, after hearings, has found respondent guilty of professional misconduct, in that: (a) he misappropriated and converted clients’ funds; (b) he procured an invalid “Mexican Divorce” for a nonresident and then failed to refund his fee in accordance with his agreement; (e) he was guilty of neglect in the protection of his clients’ rights and interests entrusted to him; and (d) he agreed to share the fees of his law practice with one who was not a member of the Bar of this State. The motion is granted; the findings of the Justice are confirmed in totcr, and the respondent is disbarred and his name ordered to be struck from the roll of attorneys, effective May 20, 1963. Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.